Exhibit 10.21

MICROSTRATEGY INCORPORATED

MATERIAL TERMS FOR PAYMENT OF

CERTAIN EXECUTIVE INCENTIVE COMPENSATION

Payment of incentive compensation to the Company’s chief executive officer and
four other most highly compensated officers (the “covered executive officers”),
as determined in accordance with the applicable rules under the Internal Revenue
Code (the “Code”) and the Securities Exchange Act of 1934, may be made
contingent upon the attainment of one or more performance goals (which may be
stated as alternative goals) established in writing by the Compensation
Committee of the Board of Directors for a covered executive officer for each
performance period, which period may be for the Company’s taxable year or such
other period as the Compensation Committee may determine. Performance goals will
be based on one or more of the following business criteria, which may be
measured on a GAAP (generally accepted accounting principles) or non-GAAP basis:
(1) total stockholder return; (2) such total stockholder return as compared to
total return (on a comparable basis) of a publicly available index such as, but
not limited to, the Standard & Poor’s 500 Stock Index; (3) net income;
(4) pretax earnings; (5) earnings before interest expense, taxes, depreciation
and amortization; (6) pretax operating earnings after interest expense and
before bonuses and extraordinary or special items; (7) operating margin;
(8) earnings per share; (9) return on equity; (10) return on capital;
(11) return on investment; (12) operating earnings; (13) working capital;
(14) ratio of debt to stockholders’ equity; and (15) revenue.

Such performance-based compensation by the Company will be paid solely on
account of the attainment of one or more objective performance goals established
in writing by the Compensation Committee no later than 90 days after
commencement of the performance period to which the goals relate (but in no
event after 25% of the period has elapsed) and at a time when the attainment of
such goals is substantially uncertain. Performance goals will be based on one or
more of the foregoing business criteria that apply to an individual, a business
unit or the Company as a whole, but need not be based on an increase or positive
result under the business criteria selected. For compensation that qualifies as
performance-based compensation, the Compensation Committee is prohibited from
increasing the amount of compensation payable if a performance goal is met, but
may reduce or eliminate compensation even if such performance goal is attained.

The maximum qualified performance-based compensation award that may be granted
to any covered executive officer based on attainment of one or more of the
foregoing performance goals for performance periods of one year or less is
$8 million (with any amount paid for a performance period of less than one year
counting against the limit for the fiscal year in which or with which such
performance period ends). The maximum qualified performance-based compensation
award that may be granted to any covered executive officer based on attainment
of one or more of the foregoing performance goals for a performance period that
is longer than one year is $40 million.

The Compensation Committee from time to time may approve payment of
discretionary incentive compensation based on business criteria other than the
foregoing performance goals. Any such discretionary compensation would not
qualify for the exclusion from the $1 million limitation of deductible
compensation under Section 162(m).

Adopted by the Board of Directors on June 30, 2005.

Approved by the stockholders on August 4, 2005.